           Case 1:20-cv-01172-UNA Document 4 Filed 05/11/20 Page 1 of 2                    FILED
                                                                                                 5/11/2020
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOHN RAYMOND AST,

              Plaintiff,

      v.                                              Civil Action No. 1:20-cv-01172 (UNA)

WILLIAM BARR, Attorney General, et al.,

              Defendants.


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of the Complaint and

Plaintiff’s application for leave to proceed in forma pauperis. The Court will grant the in forma

pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915A (2018) (requiring

immediate dismissal of a prisoner’s action upon a determination that the complaint fails to state a

claim upon which relief may be granted).

       Plaintiff is a prisoner incarcerated at the Federal Correctional Institution in Ray Brook,

New York. Compl. at 1, ECF No. 1. He has sued U.S. Attorney General William Barr, U.S.

Bureau of Prisons Director Michael Carvajal, and the LexisNexis Corporation. See generally id.

Plaintiff alleges essentially that, by publishing the citation to his appeal without adequate

screening, Defendants “are being negligent in their duty to secure the confidentiality” of his

sensitive information that is “easily accessible at the [Bureau of Prisons’s] inmate Electronic

Law Library (ELL).” Id. at 1. He demands “appropriate sanctions” and an order

               to amend (to change the name of John Raymond Ast, as a “John
               Doe”) on appeal citation (53 Fed. appx. 183) 2002 U.S. App. LEXIS
               23400, at the F[BOP] and LexisNexis Electronic Law Library, on
               the contingency that continued disclosure might lead to a serious
               disruption of the subject inmate’s Administrative Program during


                                                  1
          Case 1:20-cv-01172-UNA Document 4 Filed 05/11/20 Page 2 of 2



               confinement, and to seal this complaint pursuant to Fed. R. Civ. P.
               Rule 26.

Id. at 5 (alterations and parentheses in original).

       “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). There is a “strong presumption in favor of

public access to judicial proceedings,” EEOC v. Nat’l Children’s Ctr., Inc., 98 F.3d 1406, 1409

(D.C. Cir. 1996) (citation omitted), which is rebuttable only during the actual court proceeding

and typically on a motion to seal or unseal documents or the case, see United States v. Hubbard,

650 F.2d 293, 317–22 (D.C. Cir. 1980) (examining factors). No court can compel suppression or

amendment of another court’s public records. See Nixon v. Warner Commc’ns, Inc., 435 U.S.

589, 598 (1978) (“Every court has a supervisory power over its own records and files . . . .”). As

a result, the Court will dismiss this case. An Order will be entered contemporaneously with this

Memorandum Opinion.



DATE: May 11, 2020
                                                              CARL J. NICHOLS
                                                              United States District Judge




                                                      2
